DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Morrow on 5/06/2022.

The application has been amended as follows: 
Claim 8. The process of claim 1, wherein the forming a mixture, further comprises: mixing the lipid composition and the fiber, then adding water and mixing again.
Claim 14. A method for preparing a food product, the method comprising: 
(i) forming a mixture comprising: 
a lipid composition comprising a lipid comprising a solid fat content at 20 °C: 
a fiber having a rate of hydration between 15 to 500 cP/min, wherein the fiber comprises a water insoluble dietary fiber from a vegetable; and 
water; 



(ii) drying the mixture to obtain a lipid-fiber powder comprising: 
78 wt% (dry weight percent of the mixture) of said lipid composition, comprising: below 12 wt% of the lipid with a solid fat content at 20°C,
22 to 60 wt% (dry weight percent of the mixture) of said fiber, and 
a water activity below 0.50;
(iii) mixing by weight of the bouillon tablet: 
30 to 80 wt% of a crystalline ingredient, 
2 to 35 wt% of an amorphous ingredient, 
0.5 to 20 wt% of a flavouring, and 
4 to 30 wt% of the lipid-fiber powder, 
to obtain a bouillon powder; 
(iv) pressing the bouillon powder to a bouillon tablet; 
(v) packaging the bouillon tablet, and 
(vi) using the bouillon tablet to prepare a food. (as supported in original claim 1, wherein the current claim language is new matter).

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending SN 16/758248 and SN 16/758251, has been reviewed and is accepted.  The terminal disclaimer has been recorded.












Reasons for Allowance
Claims 1, 3-12 and 14 are allowed.  
See page 6 of the Office Action, filed 3/25/2022, for an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793